IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                    NO. PD–1473–14



                     WILLIAM BRYAN FINLEY, III, Appellant

                                             v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE THIRD COURT OF APPEALS
                       WILLIAMSON COUNTY

              M EYERS, J., filed a dissenting opinion.

                                DISSENTING OPINION

       In Dobbs v. State, 434 S.W.3d 166 (Tex. Crim. App. 2014), the majority concluded

that the defendant’s actions of displaying a gun, refusing to put the gun down, and

threatening to shoot himself did not constitute “force against” a peace officer within the

meaning of Texas Penal Code §38.03. I dissented in that case because I felt that the

defendant exerted force in opposition to the officers in the form of power, violence, and
                                                                         Finley dissent–Page 2

pressure against them, and that his actions were a clear threat to the officers. The

majority now says that “pulling away from the officers satisfies the physical in opposition

or hostility to the police officers requirement” and concludes that the Appellant in this

case “used force against the officers by pulling against the officers’ force.” I am having a

hard time understanding how brandishing a weapon in the presence of multiple police

officers and threatening to shoot yourself if the officers attempt to arrest you–a situation

that could result in the death or serious injury of multiple people–is not using force

against an officer but holding your arms in front of you is.

       Because I would hold that Appellant’s conduct here was not sufficient to constitute

force against an officer under Texas Penal Code §38.03, I respectfully dissent.




Filed: February 24, 2016

Publish